Exhibit 10.1(g)

 

SEVENTH LOAN MODIFICATION AGREEMENT

This Seventh Loan Modification Agreement (“Agreement”) is made this 28th day Of
June, 2018 to be effective as of June I, 2018 and is entered into at
Indianapolis, Indiana, by and among The Huntington National Bank, a national
banking association (“Lender”), with a principal mailing address of 45 North
Pennsylvania Street, Suite 200, Indianapolis, Indiana 46204; Merchants Bancorp,
an Indiana corporation (“Borrower”), with a principal mailing address of 11711
North Meridian Street, Suite 528, Cannel. Indiana 46032; and Providence Bank, a
Missouri state banking corporation (‘‘Participating Lender’’), with a principal
mailing address of 815 West Stadium Boulevard, Jefferson City, Missouri 65109.

RECITALS:

A.Lender and Borrower entered into a certain Loan Agreement dated September 24,
2012 (the “Original Loan Agreement”) wherein which Lender agreed to make a
Revolving Line of Credit Loan (as defined in the Original Loan Agreement) to
Borrower in the original principal amount of fifteen Million and 00/100 Dollars
($15,000,000.00).

B.In connection with the Original Loan Agreement, Borrower executed and
delivered to Lender and agreed to perform a certain Revolving Line of Credit
Note (the “Original Note”) in the original principal amount of Fifteen Million
and 00/100 Dollars ($15,000,000.00) dated September 24, 2012 to evidence the
Revolving Line of Credit Loan, a certain Stock Pledge Agreement (the “Original
Stock Pledge Agreement”) dated September 24, 2012, and other Loan Documents (as
defined in the Original Loan Agreement, the “Other Original Loan Documents”)
dated on or about September 24, 2012 (the Original Loan Agreement, the Original
Note, the Original Stock Pledge Agreement and the Other Original Loan Documents
are collectively, the “Original Loan Documents”).

C.In connection with the Revolving Line of Credit Loan and the Original Loan
Documents, Lender and Participating Lender executed that certain Participation
Agreement (the “Participation Agreement”) dated to be effective as of September
24, 2012.

D. Borrower, CITBA Financial Corporation, an Indiana corporation (“CITBA”),
Michael F. Petrie, individually and Randall D. Rogers, individually entered into
that certain Agreement and Plan of Merger dated to be effective as of May 6,
2013 (the “Merger Agreement”) wherein which Borrower agreed to merge with and
into CITBA and immediately thereafter, Citizens Bank, an Indiana chartered
commercial bank and a wholly-owned subsidiary of CITBA (“Citizens Bank”) was to
be merged with and into Merchants Bank of Indiana, an Indiana charted commercial
bank and a wholly-owned subsidiary of Borrower.

E. In connection with the Merger Agreement, Lender, Borrower and Participating
Lender entered into that certain First Loan Modification and Reaffirmation
Agreement dated effective as of August 1, 2013 (the “First Loan Modification”)
wherein which Lender and Participating Lender consented to the Merger Agreement
and Borrower reaffirmed all of Borrower’s representations, warranties,
obligations, covenants and liabilities under the Original Loan Documents.
Subsequent to the execution and delivery of the First Loan Modification,
Borrower advised that the transaction subject to the Merger Agreement would not
be consummated.





--------------------------------------------------------------------------------

 



F. Lender, Borrower and Participating Lender entered into that certain Second
Loan Modification Agreement dated October 24, 2013 to be effective September 23,
2013 (the “Second Loan Modification”) so as to: (i) amend and modify the
Revolving Line of Credit Loan and the Original Note, the Original Loan
Agreement, and to the extent necessary, the Other Original Loan Documents, so as
to extend the maturity date of the Revolving Line of Credit Loan and the
Original Note from September 23, 2013 to September 22, 2014; and (ii) make such
further amendments and modifications pursuant to and upon the terms and
conditions as more particularly described and set forth in the Second Loan
Modification.

G. Lender, Borrower and Participating Lender entered into that certain Third
Loan Modification Agreement dated September 30, 2014 to be effective September
22, 2014 (the “Third Loan Modification”) so as to: (i) amend and modify the
Revolving Line of Credit Loan, the Original Note. the Original Loan Agreement
and to the extent necessary, the Other Original Loan Documents, so as to extend
the maturity date of the Revolving Line of Credit Loan and the Original Note
from September 22, 2014 to September 21, 2015; (ii) provide for a one-time
waiver only of Borrower’s failure to satisfy and perform the terms, conditions
and covenants of Section 10.12 Merchant’s Bank Tier- I Leverage Ratio of the
Original Loan Agreement for the period ending June 30, 2014; (iii) make certain
amendments and modifications to Section 10.18 Line of Credit Annual Cleandown of
the Original Loan Agreement; and (iv) make such further amendments and
modifications pursuant to and upon the terms and conditions as more particularly
described and set forth in the Third Loan Modification.

H. Lender, Borrower and Participating Lender entered into that certain Fourth
Loan Modification Agreement dated June 5, 2015 (the “Fourth Loan Modification”)
so as to:(i) amend and modify the Revolving Line of Credit Loan, the Original
Note, the Original Loan Agreement, and to the extent necessary, the Other
Original Loan Documents, so as to extend the maturity date of the Revolving Line
of Credit Loan and the Original Note from September 21, 2015 to June 3, 2016;
(ii) increase the principal amount of the Revolving Line of Credit Loan and the
Note from Fifteen Million and 00/100 Dollars ($15,000.000.00) to the new
principal amount of Twenty-five Million and 00/100 Dollars ($25,000,000.00);
(iii) increase the Applicable Interest Rate (as defined in the Original Loan
Agreement) on the Original Note from the LIBO Rate (as defined in the Original
Loan Agreement) plus one hundred seventy-five ( 175) basis points (one hundred
(100) basis points being equal to one percent (1%) per annum) to the LIBO Rate
plus one hundred eighty-five ( 185) basis points; (iv) provide for an unused
facility fee as more particularly described in the Fourth Loan Modification; (v)
delete Section 10.18 Line of Credit Annual Cleandown of the Original Loan
Agreement; (vi) amend and modify Section 11.l Delivery of Information (b) of the
Original Loan Agreement as more particularly described in the Fourth Loan
Modification; and (vii) make such further amendments and modifications pursuant
to and upon the terms and conditions as more particularly described and set
forth in the Fourth Loan Modification.

I. In connection with the Fourth Loan Modification, Borrower executed and
delivered to Lender and agreed to perform a certain Revolving Line of Credit
Note (the “2015 Note”) in the original principal amount of Twenty-five Million
and 00/100 Dollars ($25,000,000.00) dated June 5, 2015 to evidence the increase
of the Revolving Line of Credit Loan and the 2015 Note amended, modified,
restated and replaced in its entirety the Original Note.

J. Lender, Borrower and Participating Lender entered into that certain Fifth
Loan Modification Agreement dated May 25, 2016 to be effective June 3, 20 I 6
(the “Fifth Loan Modification”) so as to: (i) amend and modify the Revolving
Line of Credit Loan, the 2015 Note, the Original Loan Agreement, and to the
extent necessary, the Other Original Loan Documents, so as to



--------------------------------------------------------------------------------

 



extend the maturity date of the Revolving Line of Credit Loan and the 2015 Note
from June 3, 2016 to June 2, 2017; and (ii) make such further amendments and
modifications pursuant to and upon the terms and conditions as more particularly
described and set forth in the Fifth Loan Modification.

K. Lender, Borrower and Participating Lender entered into that certain Sixth
Loan Modification Agreement dated June 23, 2017 to be effective June 2, 20 I 7
(the “Sixth Loan Modification”) so as to: (i) amend and modify the Revolving
Line of Credit Loan, the 2015 Note, the Original Loan Agreement, and to the
extent necessary, the Original Loan Documents, so as to extend the maturity date
of the Revolving Line of Credit Loan and the 2015 Note from June 2, 2017 to June
I, 2018; and (ii) make such further amendments and modifications pursuant to and
upon the terms and conditions as more particularly described and set forth in
the Sixth Loan Modification.

L. Lender delivered to Borrower that certain one-time waiver and consent letter
dated October 13, 2017 (the “Consent and Waiver Letter”) wherein which Lender,
notwithstanding certain terms and conditions of the Original Loan Agreement, as
amended, consented to the following: (i) that Section 8.5 Ownership of Borrower.
Merchants Bank and P/R Mortgage of the Original Loan Agreement needed to be
updated to reference certain transactions involving such parties; (ii) that with
regard to Section 10.3(c) Creation of Subsidiary of the Original Loan Agreement,
that the creation of subsidiaries to acquire the business of Joy State Bank and
RICHMAC was approved by Lender: (iii) that with regard to Section 10.13 No
Change in Ownership of Borrower and Merchants Bank of the Original Loan
Agreement that this prohibition would be cured upon the updating and changes to
Section 8.5 Ownership of Borrower, Merchants Bank and P/R Mortgage of the
Original Loan Agreement; (iv) that with regard to Section 10.14 No Change to
Borrower’s or Merchant Bank’s or P/R Mortgage’s Organizational Documents of the
Original Loan Agreement. Lender acknowledged receipt of the Articles of
Restatement of the Articles of Incorporation of Merchants Bancorp with a filing
date of July 7, 2017; and (v) that with regard to Section 11. l(b) Delivery of
Information of the Original Loan Agreement, Lender acknowledged receipt of the
audited consolidated financial statements of Merchants Bancorp and its
subsidiaries versus the requirement of the audited financial statements of
Merchants Bank and P/R Mortgage.

M. Lender, Borrower and CALCON Mutual Mortgage, LLC, a Delaware limited
liability company, d/b/a OneTrust Home Loans entered into that certain
Subordination Agreement dated April 17, 2018 (the “CALCON Subordinated
Agreement”). The Original Loan Agreement, the 2015 Note, the Original Stock
Pledge Agreement and the Other Original Loan Documents, as and to the extent
amended and modified by the First Loan Modification, the Second Loan
Modification, the Third loan Modification. the Fourth Loan Modification, the
Fifth Loan Modification and the Sixth Loan Modification, the Consent and Waiver
Letter and the CALCON Subordination Agreement are the “Loan Agreement,” the
“Note,” the “Stock Pledge Agreement” and the “Other Loan Documents” and the Loan
Agreement, the Note, the Stock Pledge Agreement, the Other Loan Documents, the
Participation Agreement, the First Loan Modification, the Second Loan
Modification, the Third Loan Modification, the Fourth Loan Modification, the
Fifth Loan Modification, the Sixth Loan Modification. the Consent and Waiver
Letter and the CALCON Subordination Agreement are collectively, the “Loan
Documents.”

N. Borrower has notified Lender that it has acquired FM Bancorp of Illinois and
in accordance with Section 10.9 No Acquisitions of the Loan Agreement, that
Lender must and hereunder desires to consent to such acquisition.

O. Lender, Borrower and Participating Lender desire to: (i) amend and modify the
Revolving Line of Credit Loan. the Note, the Loan Agreement. and to the extent
necessary. The Loan



--------------------------------------------------------------------------------

 



Documents, so as to extend the maturity date of the Revolving Line of Credit
Loan and the Note from June 1, 2018 to May 31, 2019; and (ii) amend and modify
Section 8.5 Ownership of Borrower, Merchants Bank and P/R Mortgage of the Loan
Agreement to read as set forth in this Agreement; (iii) to amend and modify
Section 11. l(b) and (e) Delivery of Information of the Loan Agreement as more
particularly described in this Agreement; (iv) provide for the consent of Lender
to the acquisition by Borrower of FM Bancorp of Illinois; and (v) make such
further amendments and modifications pursuant to and upon the terms and
conditions as more particularly described and set forth in this Agreement.

NOW, THEREFORE, IN CONSIDERATION of the above Recitals, and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and further, to induce Lender, Borrower and Participating Lender
to consent to the amendments and modifications set forth in this Agreement,
Lender, Borrower and Participating Lender hereby agree, jointly and severally,
as follows:

l. The Recitals set forth in the beginning of this Agreement are true and
correct and are hereby incorporated as a material part of this Agreement.

2. The Revolving Line of Credit Loan, the Note. the Loan Agreement, and to the
extent necessary, the Loan Documents, are hereby amended and modified so as to
extend the maturity date of the Revolving Line of Credit Loan and the Note from
June 1, 2018 to May 31, 2019.

3. The Loan Agreement is hereby further amended and modified so that Section 8.5
Ownership of Borrower, Merchants Bank and P/R Mortgage of the Loan Agreement so
that the portion thereof with respect to the Borrower is deleted and the heading
of such Section is amended and modified to read: “Ownership of Merchants Bank
and P/R Mortgage.”

4. The Loan Agreement is hereby further amended and modified so that Section
10.13 No Change in Ownership of Borrower and Merchants Bank, of the Loan
Agreement shall reads as follows:

“10.13 No Change In Ownership of Merchants Bank and P/R Mortgage of the Loan
Agreement There shall occur no change in the ownership of the voting shares of
Merchants Bank and P/R Mortgage which currently is as set forth in Section 8.5
of this Agreement without the prior written consent of Lender which shall not be
unreasonably withheld, conditioned or delayed except for transfers as a result
of death.”

5. The Loan Agreement is hereby further amended as modified so that Section 11.1
(b) Delivery of Information of the Loan Agreement is deleted and the following
is inserted in lieu thereof: “(b) within one hundred twenty ( 120) days of each
fiscal year, an audited financial statement of Borrower, including the
consolidating and consolidated financial statements of Merchants Bank and P/R
Mortgage, prepared in accordance with generally accepted accounting principles
consistently applied and certified by independent certified public accountants
satisfactory to Lender, containing a balance sheet and statements of income and
surplus along with any management letters written by such accountants.

6. The Loan Agreement is hereby further amended and modified so that Section
11.l(e) Delivery of Information of the Loan Agreement is changed to provide that
the number “thirty (30)” is changed to the number “forty-five (45).”





--------------------------------------------------------------------------------

 



7. Lender hereby consents to the acquisition by Borrower of FM Bancorp of
Illinois.

8. Participating Lender hereby consents to the amendments and modifications set
forth in this Agreement. Participating Lender acknowledges receipt of a copy of
this Agreement.

9. Borrower hereby reaffirms all representations and warranties of Borrower in
the Loan Documents.

10. Borrower hereby represents and warrants to Lender that there is no default
or Event of Default (as defined in the Loan Agreement) nor event which with the
giving of notice, the passage of time or both, would become an Event of Default
under or in connection with the Loan Documents.

11. Lender, Borrower and Participating Lender hereby agree that the Loan
Documents, to the extent necessary, are hereby amended and modified to reflect
the amendments and modifications set forth in this Agreement.

12. Borrower agrees to pay to Lender on the date hereof a fully-earned and
non-refundable extension/modification fee of eight (8) basis points (Twenty
Thousand and 00/100 Dollars ($20,000.00)) to be split, pro rata, between Lender
and Participating Lender.

l 3. This Agreement is a modification only and not a novation or accord and
satisfaction. Except for the above-referenced amendments and modifications, the
Loan Agreement, the Note, the Stock Pledge Agreement, the Loan Documents, the
Participation Agreement and any other agreement or security document, and all
the terms and conditions thereof, shall be and remain in full force and effect
with the amendments and modifications herein deemed to be incorporated therein.

14. Borrower for itself and its successors and assigns (collectively, the
‘‘Releasing Parties”), hereby release and discharge Lender, its officers,
directors, agents, employees, attorneys, participants, legal representatives,
successors and assigns (collectively, the ‘‘Released Parties”) from any and all
claims, demands, actions, damages and causes of action which any of the
Releasing Parties have asserted or claimed or might now or hereafter assert or
claim against all or any of the Released Parties, whether known or unknown,
arising out of, related to or in any way connected with or based upon any Prior
Related Event (as defined hereafter). As used herein, the term “Prior Related
Event” shall mean any act, omission, circumstance, agreement, loan, extension of
credit, transaction, transfer, payment, event, action or occurrence between,
among or involving Borrower or any of the property of Borrower and all or any of
the Released Parties and which was made or extended or which occurred at any
time or times prior to the execution of this Agreement. Borrower agrees and
acknowledges that this release is not to be construed as or deemed an
acknowledgement or admission on the part of any of the Released Parties of
liability for any matter or as precedent upon which any liability may be
asserted.

Notwithstanding the amendments and modifications set forth in this Agreement,
Borrower does hereby reaffirm and ratify to Lender its continuing liability and
responsibility, and agrees to pay, perform, observe and be bound by all of the
terms, conditions, covenants, agreements, stipulations, representations,
warranties, obligations and liabilities under the Note, the Loan Agreement and
the Loan Documents, as and to the extent amended and modified hereby, and this
Agreement, and further, the Note, the Loan Agreement and the Loan Documents, as
and to the extent amended and modified hereby, and this Agreement are the legal,
valid and binding obligations of Borrower, enforceable against Borrower in
accordance with their respective terms, without the right of offset, defense or
counterclaim thereto, and further, nothing herein contained, and nothing done
pursuant to this Agreement shall



--------------------------------------------------------------------------------

 



affect or shall be construed as affecting or is intended to release or affect
the liability of Borrower under the Note, the Loan Agreement and the Loan
Documents. respectively, as may be applicable, and except for the specific
amendments and modifications set forth herein, shall not alter, waive, amend,
vary or affect any provision, condition or covenant contained in the Note. the
Loan Agreement and the Loan Documents, and except for the specific amendments
and modifications set forth herein, shall not affect or impair any rights,
powers or remedies of Lender as contained in the Note, the Loan Agreement and
the Loan Documents. it being the intent of Borrower that the Note, the Loan
Agreement and the Loan Documents, as and to the extent amended and modified
hereby, and this Agreement are hereby con finned and ratified in all respects as
of the date hereof.

 

 

[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK.]







--------------------------------------------------------------------------------

 



LENDER

 

The Huntington National Bank,

a national banking association

 



By: /s/ Andrew M Cardimen

Andrew M. Cardimen, SVP

 

 

 









--------------------------------------------------------------------------------

 



BORROWER

 

Merchants Bancorp,

an Indiana Corporation

 



By: /s/ Michael Petrie

Michael F. Petrie, Chairman and CEO

 

 

 









--------------------------------------------------------------------------------

 



PARTICIPATING LENDER

 

Providence Bank,

a Missouri banking corporation

 



By: /s/ Eric R. Morrison

Eric R. Morrison,

Columbia Market President

 

 



--------------------------------------------------------------------------------